    Case: 1:20-cv-03520 Document #: 36 Filed: 10/26/20 Page 1 of 2 PageID #:1281




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 AMERICA’S KIDS, LLC, individually and           )
 on behalf of all others similarly situated,     )
                                                 )
        Plaintiff,                               )
                                                 )    Case No. 1:20-cv-03520
        v.                                       )
                                                 )    Hon. Virginia M. Kendall
 ZURICH AMERICAN INSURANCE                       )
 COMPANY,                                        )
                                                 )
        Defendant.                               )


     MOTION TO DISMISS PLAINTIFF AMERICA’S KIDS, LLC’S AMENDED
   COMPLAINT BY DEFENDANT ZURICH AMERICAN INSURANCE COMPANY

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Zurich American

Insurance Company moves to dismiss with prejudice the amended complaint of Plaintiff

America’s Kids, LLC. In support of this Motion, Zurich relies on the accompanying Brief, Request

for Incorporation by Reference and for Judicial Notice, and the Declaration of Bronwyn F. Pollock

and the exhibits attached thereto, all of which are filed concurrently herewith; all of the pleadings

and papers on file in this action; all matters of which this Court may take judicial notice; and on

such other and further oral or documentary evidence as may be presented to the Court at or prior

to the hearing on this Motion.



Dated: October 26, 2020                        By: /s/ Debra Bogo-Ernst
                                                   Debra Bogo-Ernst

                                               Debra Bogo-Ernst
                                               Samantha Booth
                                               MAYER BROWN LLP
                                               71 South Wacker Drive


                                                  i
Case: 1:20-cv-03520 Document #: 36 Filed: 10/26/20 Page 2 of 2 PageID #:1282




                                   Chicago, IL 60606-4637
                                   Telephone: (312) 782-0600
                                   Facsimile: (312) 701-7711
                                   dernst@mayerbrown.com
                                   sbooth@mayerbrown.com

                                   Bronwyn F. Pollock (admitted pro hac vice)
                                   Douglas A. Smith (admitted pro hac vice)
                                   MAYER BROWN LLP
                                   350 South Grand Avenue, 25th Floor
                                   Los Angeles, California 90071-1503
                                   Telephone: (213) 229-9500
                                   Facsimile: (213) 625-0248
                                   bpollock@mayerbrown.com
                                   dougsmith@mayerbrown.com

                                   Archis A. Parasharami
                                   Evan M. Tager (admitted pro hac vice)
                                   MAYER BROWN LLP
                                   1999 K Street, NW
                                   Washington, DC 20006-1101
                                   Telephone: (202) 263-3000
                                   Facsimile: (202) 263-3300
                                   aparasharami@mayerbrown.com
                                   etager@mayerbrown.com

                                   Attorneys for Defendant Zurich American
                                   Insurance Company




                                     ii
